PER CURIAM.
John Ferris ("Appellant") appeals the decision of the Labor and Industrial Relations Commission ("the Commission") to affirm the Appeals Tribunal of the Division of Employment Security's ("the Appeals Tribunal's") finding that he was disqualified from receiving unemployment benefits from ImageNet Consulting, LLC ("ImageNet") because Appellant voluntarily left ImageNet-Appellant's former employer-without good cause.1 We find that the Commission's decision was supported by substantial and competent evidence. Accordingly, we affirm.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).

"When the Commission adopts the decision of the Appeals Tribunal, the Court of Appeals considers the Appeals Tribunal's decision to be the decision of the Commission for purposes of review." Wilson v. Progressive Waste Sols. of Mo, Inc. , 515 S.W.3d 804, 807 (Mo. App. E.D. 2017).